Citation Nr: 0829486	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  06-03 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased rating for the residuals of 
subtotal gastrectomy and vagotomy, currently rated as 40 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1955 to July 
1955.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  

The veteran presented testimony at an RO Decision Review 
Officer (DRO) hearing in March 2007 and a Travel Board 
Hearing chaired by the undersigned Veterans Law Judge in May 
2008.  Transcripts of these hearings are associated with the 
veteran's claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During his May 2008 travel board hearing before the 
undersigned the veteran testified that he continued to be 
seen at the VA clinic in Vancouver, Washington about once a 
month, including most recently, about three weeks before his 
hearing. The last set of VA treatment records in the claims 
file are from February 2007 and the last VA examination is 
from March 2007.  VA treatment records that reflect the 
current state of the veteran's disability are pertinent to 
the veteran's claim for an increased rating of his service-
connected of subtotal gastrectomy and vagotomy.  These 
records are associated with the claims file and must be 
obtained.  See 38 C.F.R. § 3.159(c)(2) (2007).  

During his May 2008 travel board hearing the veteran's 
representative indicated that the veteran was taking vitamin 
B-12 for anemia and the veteran himself indicated that he had 
been diagnosed with anemia three or four times over the 
years.  The veteran testified that he thought the last time 
his primary doctor told him he had anemia was probably six or 
seven years prior to the hearing.  It is not clear to the 
Board what physician gave this diagnosis or exactly when they 
did so.  The current medical records in the claims file do 
not seem to reflect any actual diagnosis of anemia.  Records 
reflecting diagnoses of anemia are pertinent to the veteran's 
claim for an increased rating of his subtotal gastrectomy and 
vagotomy and do not appear to be associated with the veterans 
claims file.  These records should be obtained.  See 
38 C.F.R. § 3.159(c)(1).

The Board also notes that the veteran should be provided the 
notice required under 38 U.S.C.A. § 5103(a) (West 2002).  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Accordingly, the case is REMANDED for the following action:

1.  The RO should send a revised duty-to-
assist notice regarding the claim for a 
higher rating for the veteran's service-
connected residuals, subtotal gastrectomy 
and vagotomy, diagnostic codes 7305, 7306 
and 7308.  The notice letter must explain 
that evidence is required to demonstrate 
the worsening of the service-connected 
condition and the effect of that worsening 
on the claimant's occupational and daily 
life, or to provide, at least in general 
terms, the criteria beyond the effect of 
the worsening of the disability upon the 
occupational and daily life that is 
necessary to be awarded the higher 
disability rating for the condition (such 
as a specific measurement or test result).  
The notice letter should also provide 
examples of the types of medical and lay 
evidence that the veteran may submit that 
are relevant to establishing increased 
compensation.  The veteran should then be 
afforded an appropriate period of time to 
respond. 

2.  Obtain the veteran's VA medical 
records dated from March 2007 to present, 
including records from the Veterans Clinic 
in Vancouver, Washington.


3.  The RO should contact the veteran and 
request the names, addresses, and dates of 
treatment or examination, of all health 
care providers who have treated or 
examined him for his subtotal gastrectomy 
and vagotomy.  After obtaining any 
necessary authorization, the RO should 
request copies of the records of such 
identified treatment or examinations which 
are not currently of record.  This request 
should specifically include requests to 
anyone that provided diagnoses or 
treatment to the veteran for anemia, which 
the veteran referenced in his May 2008 
hearing.  

4.  Once the above actions have been 
completed, readjudicate the claim and 
issue a supplemental statement of the 
case.  Then afford the veteran the 
requisite opportunity to respond before 
the claims folder is returned to the Board 
for further appellate action.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




